DETAILED ACTION  
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
EXAMINER’S AMENDMENT
2.     	 An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.       Authorization for this examiner’s amendment was given in a telephone interview with Ritu Singh, Attorney for Applicant, on 4/16/2021, amendments to claims 1, 10, 20, and 21-26.

           In the Claim:
	          1. (Currently Amended) Method of capturing and processing real-time polymerase chain reaction (PCR) data related to a sample to be analyzed, the method comprising the steps of: 
	a) providing a real-time PCR device capable of capturing multispectral fluorescence data indicative of at least two fluorescence channels having partially overlapping frequency spectra; 
	 b) measuring a plurality of fluorescence melting curve data of real-time PCR- experiments of said sample using said PCR device, by performing the following steps multiple times, while increasing a temperature at the sample: 
	           i) at each of one or more first moments in time measuring a respective first temperature value and measuring a respective first radiation value corresponding to a first channel of said at least two fluorescence channels; and 
	            ii) at each of one or more second moments in time different from the one or more first moments in time, measuring a respective second temperature value and a 
	        c) storing the plurality of measured first and second temperature values and first and second radiation values respectively corresponding to the one or more first moments in time associated with the first channel and the one or more second moments in time associated with the second channel; 
	 d) determining a plurality of time-shifted second radiation values by linearly interpolating between two measured second radiation values associated with the second channel, using weighting factors defined by the corresponding measured temperature values comprising the two corresponding measured temperature values associated with the second channel and a corresponding first measured temperature value associated2Application Serial No.: 16/138,386Docket No.: UGE 0002 IA/93002.4 with the first channel disposed between the two corresponding measured temperature values associated with the second channel; and
e) after performing step d), calculating color corrected first radiation values and calculating color corrected second radiation values, each based on the plurality of the first radiation values and based on the plurality of the time-shifted second radiation values, using predefined coefficients and matrix multiplication, wherein the color corrected first and second radiation values are representative of first channel and second channel color determinations to reduce an influence of said partially overlapping frequency spectra between the first channel and the second channel.
2.	(Previously Presented)  The method according to claim 1, 
wherein step d) further comprises determining the time-shifted second radiation values R630*, R660* according to the following formulas or equivalent formulas:
		R630* = m * (T650-T630) + R630, where
		m = (R660-R630)/(T660-T630),
	where T650 is a temperature measurement of the first channel, R630 and T630 are a radiation value and an associated temperature value of a corresponding measurement of the second channel taken before the measurement of the first channel, and R660 and T660 are a radiation value and an associated temperature value of a 
3.	(Previously Presented)  The method according to claim 1, 
wherein the real-time PCR device is capable of capturing multispectral fluorescence data indicative of at least three fluorescence channels having a partial spectral overlap,
and wherein step b) further comprises:
iii) at each of one or more third moments in time different from the one or more first and second moments in time, measuring a respective third temperature value and a respective third radiation value corresponding to a third channel of said at least three fluorescence channels, different from the first and second fluorescence channels;
wherein step d) further comprises: determining time-shifted third radiation values by linearly interpolating between two measured third radiation values associated with the third channel, using weighting factors defined by the corresponding measured temperature values comprising the two corresponding measured temperature values associated with the third channel and a corresponding first measured temperature value associated with the first channel disposed between the two corresponding measured temperature values associated with the third channel.
4.	(Previously Presented)  The method according to claim 3, 
wherein step d) further comprises determining the time-shifted third radiation value of the third channel according to the following formulas or equivalent formulas:
		R640* = m * (T650-T640) + R640, where
		m = (R665-R640)/(T665-T640),
	where T650 is a temperature measurement of the first channel, R640 and T640 are a radiation value and a temperature value of a corresponding measurement of the third channel taken before the measurement of the first channel, and R665 and T665 are a radiation value and a temperature value of a corresponding measurement of the third channel taken after the temperature measurement T650 of the first channel.

	f) when said real-time PCR device comprises a color compensation function, disabling the color compensation function of said real-time PCR device, said color compensation function adapted for reducing cross-talk between said at least two fluorescence channels.
6.	(Previously Presented)  The method according to claim 1, 
further comprising step f) determining a first background signal for the first color corrected values, and subtracting the determined first background signal from the first color corrected values to obtain first baseline corrected values, and
determining a second background signal for the second color corrected values, and subtracting the determined second background signal from the second color corrected values to obtain second baseline corrected values.
7.	(Previously Presented)  The method according to claim 1, further comprising the step of f) smoothing or low pass filtering, the baseline corrected values. 
8.	(Previously Presented)  The method according to claim 7, 
further comprising the step of g) calculating a derivative of the baseline-corrected values versus temperature, thereby obtaining derivative data for each of the fluorescence channels;
and further comprising the step of h) finding one or more local peaks or local shoulders in the derivative data;
and/or further comprising the step of presenting this derivative data on a graphics display device.
9.	(Previously Presented)  The method according to claim 8,
further comprising the step of: i) determining a presence or absence of one or more target molecules based on the derivative data.


polymerase chain reaction (PCR) device configured for performing the steps of: 
a) providing a real-time PCR device capable of capturing multispectral fluorescence data indicative of at least two fluorescence channels 
b) measuring a plurality of fluorescence melting curve data of real-time PCR-experiments of a sample using said PCR device, by performing the following steps multiple times, while increasing a temperature at the sample: 
      i) at each of one or more first moments in time measuring a respective first temperature value and measuring a respective first radiation value corresponding to a first channel of said at least two fluorescence channels; and 
      ii) at one or more second moments in time different from the one or more first moments in time, measuring a respective second temperature value and a respective second radiation value corresponding to a second channel of said at least two fluorescence channels, different from the first channel; 
c) storing the plurality of measured first and second temperature values and first and second radiation values respectively corresponding to the one or more first moments in time associated with the first channel and the one or more second moments in time associated with the second channel; 5Application Serial No.: 16/138,386 Docket No.: UGE 0002 IA/93002.4 
d) determining a plurality of time-shifted second radiation values by linearly interpolating between two measured second radiation values associated with the second channel, using weighting factors defined by the corresponding measured temperature values comprising the two corresponding measured temperature values associated with the second channel and a corresponding first measured temperature value associated with the first channel disposed between the two corresponding measured temperature values associated with the second channel; and 
e) after performing step d), calculating color corrected first radiation values and calculating color corrected second radiation values, each based on the plurality of the first radiation values and based on the plurality of the time-shifted second radiation values, using predefined coefficients and matrix multiplication, wherein the color corrected first and second radiation values are representative of first channel and second channel color determinations to reduce an influence of said partially overlapping frequency spectra between the first channel and the second channel.
  
	11-19. (Canceled)

20. (Currently Amended) A computer program product containing executable instructions stored in a non-transitory memory in communication with a processor of a computer device communicatively coupled to a display device, which instructions cause the computer program product to perform when executed by the processor at least the following: 
a) receiving a plurality of fluorescence melting curve data of real-time polymerase chain reaction (PCR)-experiments of said sample performed by a real-time PCR device capable of capturing multispectral fluorescence data indicative of at least two fluorescence channels having partially overlapping frequency spectra, and which is configured to perform the following steps multiple times, while increasing a temperature at the sample:
          i) at each of one or more first moments in time measuring a respective first temperature value and measuring a respective first radiation value corresponding to a first channel of said at least two fluorescence channels; and 
          ii) at each of one or more second moments in time different from the one or more first moments in time, measuring a respective second temperature value and a respective second radiation6Application Serial No.: 16/138,386Docket No.: UGE 0002 IA/93002.4 value corresponding to a second channel of said at least two fluorescence channels, different from the first channel; 
b) storing the plurality of measured first and second temperature values and first and second radiation values respectively corresponding to the one or more first moments in time associated with the first channel and the one or more second moments in time associated with the second channel; 
c) determining a plurality of time-shifted second radiation values by linearly interpolating between two measured second radiation values associated with the second channel, using weighting factors defined by the corresponding measured 
d)  after performing step c), calculating color corrected first radiation values and calculating color corrected second radiation values, each based on the plurality of the first radiation values and based on the plurality of the time-shifted second radiation values, using predefined coefficients and matrix multiplication, wherein the color corrected first and second radiation values are representative of first channel and second channel color determinations to reduce an influence of said partially overlapping frequency spectra between the first channel and the second channel.

21. (Currently Amended)  A computer-implemented method of processing real-time polymerase chain reaction (PCR) data, the method comprising the steps of: 
a) loading a file comprising a plurality of sample objects obtained from systems for PCR analysis, each sample object containing measured raw fluorescence data and measured temperature data for at least two fluorescence channels having partially overlapping frequency spectra; 
the plurality of sample objects being captured and measured in a device one after the other while a temperature is continually increased, wherein the at least two fluorescence channels are subjected to a same time-dependent environment
the plurality of sample objects comprising a plurality of first sample objects related to a first fluorescence channel, each first sample object containing first fluorescent data and first temperature data measured at respective first moments in time,7Application Serial No.: 16/138,386 Docket No.: UGE 0002 IA/93002.4and sample objects related to a second fluorescence channel, each second sample object containing second fluorescent data and second temperature data measured at second moments in time different from the first moments in time, 
, as if the plurality of first sample objects were measured at the second moments in time or at a temperature equal to the second temperature data; and
c) after performing step b), calculating first color corrected fluorescent data and second color corrected fluorescent data by using mathematical multiplication operations on the first time-shifted fluorescent data and the second fluorescent data, to reduce an influence of said partially overlapping frequency spectra.  

22. (Currently Amended)  The computer-implemented method according to claim 21, further comprising the steps of: 
d) determining [[the]] presence of background signals for at least one of the fluorescence channels; and 
e) correcting the color corrected measurements for the 

23. (Currently Amended)  The computer-implemented method according to claim 21, further comprising the step of: d) smoothing, smoothing through a moving average, or combinations thereof, of the color corrected measurements.  

24. (Currently Amended)  The computer-implemented method claim 21, further comprising the step of: d) determining a presence or absence of one or more target molecules based on the color corrected measurement data.  

25. (Currently Amended)  The computer-implemented method according to claim 24, where determining the presence or absence of the one or more target molecules is performed by calculating a maximum and including a 3-value-score for [[the]] reliability of [[this]]the determination.  




The Examiner’s amendment has been made in order to place the application in
a condition for allowance.	 
Allowable Subject Matter 
4.	Claims 1-10 and 20-26 are allowed. The following is an examiner's statement of reasons for allowance:
In regards to the independence Claims 1, 10, 20, and 21, the claims are allowed because the closest prior art of record, Ludowise, Wittwer008, and Wittwer156, either singularly or in combination, fail to anticipate or render the obvious of steps (d) and (e) as recited in Claims 1 and 10; steps (c) and (d) as recited in Claim 20; and steps (b) and (c) as recited in Claim 21; in combination with all other limitations in the claim and defined by applicant.  
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the 
 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863